Order, Supreme Court, New York County (Edward Lehner, J.), entered April 26, 1996, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff has failed to raise an issue of fact as to whether defendant had created the alleged dangerous condition or conditions, or had actual or constructive notice thereof (Piacquadio v Recine Realty Corp., 84 NY2d 967; Gordon v American Museum of Natural History, 67 NY2d 836). Thus, defendant’s motion for summary judgment was properly granted. We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Wallach, Tom and Mazzarelli, JJ.